DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10, drawn to a urinary catheter apparatus, classified in at least A61M25/0017.
Claims 11-17, drawn to a method for replacing a urinary catheter in a patient, classified in at least A61M25/10184.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process. For instance, Invention I can be used to practice a method that does not use a second elongated tubular catheter body. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a)	the inventions have acquired a separate status in the art in view of their different/separate classification;

c)	the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
d)	the prior art applicable to one invention would not likely be applicable to another invention; and/or
e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant case, the inventions have acquired a separate status in the art in view of their different/separate classification and the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Patricia Rogowski on 2/26/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10. Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 2, 2019 and September 23, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it has more than 150 words. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Reference character “120” has been used in the instant specification to designate “an elongated tubular body” (¶0044), “a hole” (¶0047) and “an outlet” (¶0065).
¶0045 and 0065: “hole 108” should read --first hole 108--.
¶0047 and 0065: “hole 120” should read --second hole 120--.
¶0048, 0050, 0056 and 0065: “hole 128” should read --third hole 128--.
¶0048, 0050 and 0065: “hole 138” should read --fourth hole 138--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “The urinary catheter of claim 1, further comprising a guidewire threadably insertable into the third lumen” which is indefinite. In claim 1, the urinary catheter comprises a sheath within the third lumen. Thus, the relationship between the sheath, the guidewire, and the third lumen is unclear. Is the guidewire inserted into the third lumen when the sheath is still inside the third lumen? How can the guidewire be inserted into the third lumen while the sheath is still inside the third lumen? Claim 10 has been examined below as if it read --The urinary catheter of claim 1, further comprising a guidewire threadably insertable into the third lumen after the sheath is removed from the third lumen-- in view of ¶0050 of instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andrich (US 20110218520) in view of Plassche (US 5308318).
Regarding claim 1, Andrich teaches a urinary catheter (catheter 10, Fig. 1a), comprising:
an elongated tubular catheter body (flexible elongate shaft 12: ¶0068) having a proximal end (at or near distal tip 16: see annotated Fig. 1a) adapted for insertion into a patient’s urinary 
the second lumen terminates at a second hole through a sidewall of the catheter body (inflation channel 26 should have an opening to inflate a balloon; therefore, inflation channel 26 terminates at a second hole through a sidewall of the flexible elongate shaft 12: see annotated Fig. 1a), and the third lumen extends from a third hole (see annotated Fig. 1a) through the sidewall of the catheter body to a fourth hole (opening 44: ¶0071) through the sidewall of the catheter body;
an inflatable balloon (balloon 24: ¶0070) bonded to the sidewall of the elongated tubular catheter body in fluid communication with the second hole (Fig. 1a). 

    PNG
    media_image1.png
    953
    1421
    media_image1.png
    Greyscale

Andrich does not teach a sheath within the third lumen that seals the third hole, with a portion of the sheath extending out of the sidewall through the fourth hole.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Plassche discloses a drainage catheter system (10-1) comprising a sheath (an obturator 50) within the third lumen (a guidewire channel/an obturator channel 56) that is capable of sealing the third hole (the obturator 50 is capable of sealing a distal end 52 of the obturator channel and a contoured opening 20 in catheter wall region 25: Fig. 2 and 5; therefore, the obturator is capable of sealing the third hole) and extending out of the sidewall through a distal end of the guidewire channel (the obturator 50 extending out of the sidewall through for its proximal end to a handle 19: Col. 4, line 49-50, and Fig. 1) for the benefits of sealing the guidewire channel while the catheter is functioning and providing an unobturated channel for inserting a guidewire during exchanging or replacement a new catheter system (Col.2, lines 23-55, and Figs. 1-2).

Regarding claim 2, Andrich in combination with Plassche discloses all the limitations as discussed above for claim 1. 
Andrich further teaches wherein the elongated tubular catheter defines a urine inlet (drainage channel 22: ¶0069) in fluid communication with the first lumen (Fig. 1A), said urine inlet at or near the proximal end of the elongated tubular catheter body (drainage channel 22 is adjacent to the distal tip 16 of the elongate shaft 12: ¶0069 and Fig. 1A).
Regarding claim 7, Andrich in combination with Plassche discloses all the limitations as discussed above for claim 1.
Andrich is silent in regard to the sheath extractable out of the third lumen.
Plassche further teaches wherein the sheath is extractable out of the third lumen for the benefit of facilitating catheter exchanging (the obturator 50 is removable/extractable out of the guidewire channel during exchanging or replacement a new catheter system: Col.2, lines 23-55, and Fig. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Andrich by adding a removable/extractable sheath within the third lumen, similar to that disclosed by Plassche, in .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andrich (US 20110218520) in view of Plassche (US 5308318), as applied to claim 1 above, and further in view of Ryan (US 20070162102).
Regarding claim 3, Andrich in combination with Plassche discloses all the limitations as discussed above for claim 1, but does not teach that the sheath comprises a break-away seal. 
While Plassche further discloses that the sheath (obturator 50) functions as a tight seal (Col. 2 and lines 26-31), Andrich and Plassche do not teach that the sheath comprises a break-away seal.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Ryan teaches the technique of using a breakable seal for the benefits of preventing outside contaminants from entering an inner area of a catheter and allowing easier peeling without destroying any portion of the catheter structure (¶0036). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Andrich in view Plassche by incorporating a break-away seal to the sheath that seals the third hole, similar to that disclosed by Ryan, in order to prevent outside contaminants from entering an inner area of a catheter via the third hole during operation and to allow easier peeling/removal of the seal/sheath without destroying any portion of the catheter structure during replacement/exchange of the catheter, as suggested in ¶0036 of Plassche and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andrich (US 20110218520) in view of Plassche (US 5308318), as applied to claim 1 above, and further in view of Bagaoisan (US 20140018732).
Regarding claim 4, Andrich in combination with Plassche discloses all the limitations as discussed above for claim 1, but does not teach/show the portion of the sheath extending out of the sidewall of the guidewire channel/catheter forms a loop.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Bagaoisan suggests that a hook, a handle or the like are interchangeable structure in the art for the benefit(s) of providing a location for a user to easily grip a stylet and advancing or retracting the stylet within the guidewire lumen (¶0151).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Andrich in view Plassche by replacing the handle 19 (i.e. the portion of the sheath extending out of the sidewall of the guidewire channel) with a loop handle, similar to that disclosed by Bagaoisan, in order to simplify the structure of the handle while maintaining/enhancing the pulling of the sheath and/or to provide a location/hole for the user to easily grip and to pull the sheath, as suggested in ¶0151 of Plassche.
In addition, it has been held that the substitution of a known element for another exchangeable element supports a prima facie obviousness determination (see MPEP § 2143 (I) (B)) and a person having ordinary skill in the art would have recognized/understood that a physician or other medical provider can use a handle or a loop to pull the sheath from the third lumen would yield a predictable result of withdrawing/removing the sheath from the third lumen during exchanging/replacing of the catheter. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Andrich (US 20110218520) in view of Plassche (US 5308318) and Bagaoisan (US 20140018732), as applied to claim 4 above, and further in view of Nobles (US 20170165468) or Bates (US 20150100039).
Regarding claim 5, Andrich in combination with Plassche and Bagaoisan discloses all the limitations as discussed above for claim 4, but does not teach a hook-shaped tool adapted to engage the loop.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Nobles teaches the technique of using a finger holder in form of a ring that includes a hook or in any suitable shape for the benefit of facilitating transfer of a pulling force (¶0051). 
In an analogous art, endoscope systems, Bates discloses an attachment mechanism that includes a hook and a loop for the benefit of facilitating transfer of a pulling force (¶0055).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Andrich in view Plassche and Bagaoisan by incorporating a hook adapted to engage the loop, similar to that disclosed by Nobles or Bates, in order to facilitate transfer of a pulling force such that pulling on the hook pulls the loop of the sheath, thereby, facilitating/enhancing pulling/removal of the sheath, as suggested by Nobles in ¶0051 and Bates in ¶0055.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andrich (US 20110218520) in view of Plassche (US 5308318), as applied to claim 1 above, and further in view of Poutiatine (US 20060047248).
Regarding claim 6, Andrich in combination with Plassche discloses all the limitations as discussed above for claim 1, but does not teach a hook-shaped tool adapted to engage the portion of the sheath extending out of the sidewall of the elongated tubular catheter body.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Poutiatine suggests a pull tool 20 that includes a hook 46 for the benefits of engaging and/or assisting a catheter section 14 when it is pulled through a channel (¶0009, 0032, and Fig. 1). 
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andrich (US 20110218520) in view of Plassche (US 5308318), as applied to claim 1 above, and further in view of O’Dea (US 20120065585) or Ciamacco (US 6099499).
Regarding claim 8, Andrich in combination with Plassche discloses all the limitations as discussed above for claim 1, but does not teach wherein the sheath is formed of a material selected from the group consisting of: polyurethane, polyisoprene, and latex.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, O’Dea suggests a sheath made of flexible material such as polyurethane for the benefits of making the sheath flexible, shape-modifiable, and easily removable from the catheter (¶0010-0011, 0013 and 0083).
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Ciamacco teaches a seal that runs the entire length of the catheter made of suitable material such as polyurethane (Col. 12 and Lines 5-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Andrich in view Plassche by using polyurethane as a material for the sheath/seal, similar to that disclosed by O’Dea or Ciamacco, in order to make the sheath flexible, shape-modifiable, and easily removable from the catheter, as suggested in Col. 12 and Lines 5-10 of Ciamacco.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andrich (US 20110218520) in view of Plassche (US 5308318), as applied to claim 1 above, and further in view of Ryan (US 20070162102) and Varma (US 20060135948).
Regarding claim 9, Andrich in combination with Plassche discloses all the limitations as discussed above for claim 1, but does not teach that the sheath forms a break-away seal that is a hermetic seal. 
While Plassche further discloses that the sheath (obturator 50) functions as a tight seal (Col. 2 and lines 26-31), Andrich and Plassche do not teach that the tight seal forms a break-away or hermetic seal.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Ryan teaches the technique of using a breakable seal for the benefits of preventing outside contaminants from entering an inner area of a catheter and allowing easier peeling without destroying any portion of the catheter structure (¶0036). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Andrich in view Plassche by configuring the sheath to form a break-away seal, similar to that disclosed by Ryan, in order to prevent outside contaminants from entering an inner area of a catheter via the third lumen during operation and to allow easier peeling/removal of the sheath without destroying any portion of the catheter structure during replacement/exchange of the catheter, as suggested in ¶0036 of Ryan and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Andrich, Plassche and Ryan do not teach that the break-away seal is a hermetic seal.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Varma teaches the technique of using a substantially airtight seal for the benefits of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Andrich in view Plassche and Ryan by configuring/making the break-away seal a hermetic seal, similar to that disclosed by Varma, in order to overcome the potential for air aspiration through the third lumen, to prevent/minimize air movement through the first lumen, and/or to enhance sealing of the third lumen, as suggested in ¶0040 and 0042 of Varma. See MPEP § 2143 (I) (C & G).
Additionally, a person having ordinary skill in the art would have known/recognized that the use/incorporation of hermitic seals yields the predictable result of enhancing sealing. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andrich (US 20110218520) in view of Plassche (US 5308318), as applied to claim 1 above, and further in view of Richter (US 20110196396).
Regarding claim 10, Andrich in combination with Plassche discloses all the limitations as discussed above for claim 1, but does not teach wherein a guidewire threadably insertable into the third lumen after the sheath is removed from the third lumen. 
While Plassche further discloses/suggests to insert a guidewire (80) into the lumen after the obturator 50, which reads on the claimed sheath, is removed from the lumen (See Figs. 5-6 and accompanying text), Andrich and Plassche do not teach that the guidewire is threadably insertable.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Richter teaches to use a threadably insertable guidewire for the benefits of enhancing coupling of the guidewire and the catheter and/or inserting/driving the guidewire into/out of the catheter (¶0052, Figs. 1-4 and Claim 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NHU Q. TRAN/
Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                          /ANDREW J MENSH/Primary Examiner, Art Unit 3781